                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION
                                         ______

CHRISTOPHER L. YATES,

                        Plaintiff,                   Case No. 2:18-cv-180
v.                                                   Honorable Paul L. Maloney
UNKNOWN ROGERS et al.,

                        Defendants.
____________________________/

                                          JUDGMENT

                In accordance with the opinion issued this date:

                IT IS ORDERED that Plaintiff’s claims under federal law are DISMISSED

WITH PREJUDICE for failure to state a claim pursuant to 28 U.S.C. §§ 1915(e) and 1915A, and

42 U.S.C. § 1997e(c).

                IT IS FURTHER ORDERED that Plaintiff’s claims under state law are

DISMISSED WITHOUT PREJUDICE because the Court declines to exercise supplemental

jurisdiction.



Dated:    December 19, 2018                          /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
